Hall, Justice.
[The Fuller Electrical Company filed a bill against John M. Graham, the Augusta Electric Company, J. T. Robinson and the Augusta Electric Light Company. The bill sought to foreclose a mortgage given by Graham to secure a note given for a balance of the purchase money of the mortgaged property, which consisted of a dynamo? lamps, globes, wires, etc., used in the business of electric illumination in the city of Augusta, and to have the title to a certain dynamo used in the business decreed to be in the complainant. It was alleged that to foreclose the mortgage at law would break np the business of electric lighting, for use in which the property was valuable, and that the dynamo belonging to the complainant would be returned in a second-hand condition and of less value than if continued in the business. It was prayed that a receiver be appointed, W'ho should carry on outstanding contracts, or renewals thereof, until final decree; that he sell the “ plant ” as a whole and pay off the claims of the com plainant.
Branch et dl. were made defendants. Graham claimed the ownership of the property and filed a cross bill, setting up fraud on the part of the agent of the complainant. The Augusta Electric Company claimed to be the owner of the property. Its existence as an organized company was attacked by Graham.' Branch et dl. set up that the property belonged to the Augusta Electric Company; that it was regularly incorporated; and if not, then that they owned one-sixth of the property.
It is unnecessary to set out in detail all the complicated and conflicting contentions of the various parties, involv*880ing the legality of the organization of the two companies, frauds in the sales of the property, fail ure to record the mortgage in time, etc. What is stated above will show the existence of various and conflicting claims.
On the hearing, the court appointed a receiver to take charge of the property and carry on the business so far as to fulfill existing ^contracts or renewals thereof. Graham excepted.]